DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 3-8, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 12, recites the following,


    PNG
    media_image1.png
    371
    626
    media_image1.png
    Greyscale

and renders the claim indefinite.  Z1 is recited as hydrogen, and Z2 and Z3 are recited as alkyl groups, however, the claim also recites that Z1, Z2, and Z3, may be the same or different.  It is not clear if Z1 can also be alkyl when all Z1, Z2, and Z3 are the same or if Z2 and Z3 can be hydrogens to satisfy the requirement that Z1, Z2, and Z3 are the same.  To satisfy the condition Z1, Z2, and Z3 are the same, the limitation that Z1 is hydrogen does not apply 2 and Z3 are alkyl groups do not apply and renders the claim indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8 is/are rejected under 35 U.S.C. 102(a) as being anticipated by WO 2013168675 (Tamura et al., hereinafter referred to as Tamura).
Tamura, in the Technical Solution Section, discloses a negative photosensitive resin composition that comprises a polyimide precursor that is 100 parts by mass, wherein the structure of the polyimide precursor is the same as that recited as (1), see below,

    PNG
    media_image2.png
    208
    453
    media_image2.png
    Greyscale

wherein the R1 and R2, can have the following structure (claimed formula (2),

    PNG
    media_image3.png
    125
    384
    media_image3.png
    Greyscale
or can be hydrogen or an *-R6 group (the claimed formula (3)) wherein R6, as disclosed in the Description of Embodiments, is a divalent aliphatic group with upto 30 carbon atoms, and can be a neopentyl group (the claimed formula (4)) and is the same as that recited in claim 3.  Tamura, in the Description of Embodiments, discloses that the –R6 group and/or the R1 and R2 are present in an amount of about 80 mol%.  Tamura, in the “Preparation of a polyimide precursor” .
Claim(s) 1, 3-8, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication No. 2016-027357 (Koyama et al., hereinafter referred to as Koyama).
Koyama, in the abstract, and in paragraph no. [0009], discloses a photosensitive resin composition that includes a heterocyclic-ring containing polymer precursor and in paragraph nos. [0078]-[0081], discloses that the composition includes 100 parts by weight of the heterocyclic polymer precursor, and that the heterocyclic-containing polymer is a polyimide precursor, and includes the claimed formula (1) structure, see below, 

    PNG
    media_image4.png
    148
    472
    media_image4.png
    Greyscale

wherein A1 and A2 represents an oxygen atom, and R514 and R513 represents either a hydrogen or an organic group.  Koyama, in 514 and R513 can be the following group,

    PNG
    media_image5.png
    100
    264
    media_image5.png
    Greyscale
and is the same as the claimed formula (2), and in paragraph nos. [0085], and [0087], discloses that the organic group can be an aliphatic group with upto 30 carbon atoms, and include branched aliphatic groups that include as part of the organic group, isobutyl, t-butyl, octadecyl or isopropyl substituents as part of the organic group and is the same as recited formulae (3) and (4) and includes structures recited in claim 3.  Koyama, in [0182], discloses that the photosensitive resin composition includes a photopolymerization initiator and its content in the composition is at least about 0.1% by mass (claims 1,3).  Koyama, in [0158], discloses that the photosensitive resin composition includes radically polymerizable compound (crosslinkable compound) and is present in an amount .
Response to Arguments
Applicant's amendment and arguments filed December 15, 2021, have been fully considered but they are not persuasive.  The 35 U.S.C. 102(a)(1) rejections made in the previous office action have been maintained.  With respect to applicant’s 1 and R2 is independently a hydrogen atom or a monovalent organic group selected from the following general formulae (2) and (3).  The R1 and R2 are hydrogen atoms (as disclosed by Tamura) and discloses the claimed structural formula (1) of the polyimide precursor. Additionally, Tamura also teaches that R1 and R2 can also be the claimed formula (2), and also teaches that R1 and R2 can be the univalent group of general formula (3) which is -R6, wherein R6 can be a neopentyl group is the same as the claimed formula (4) as required by the condition that Z1, Z2, and Z3, may be the same.  With respect to applicant’s argument that Koyama does not disclose the claimed negative photosensitive resin composition comprising the recited formula (3) and the formula (4), Claim 1 recites that each of R1 and R2 is independently a hydrogen atom or a monovalent organic group selected from the following general formulae (2) and (3) i.e., R1 and R2 can be 514, and R513 (claimed R1 and R2) can be a hydrogen atom or another univalent group such as chemical formula (36) and is the same claimed formula (2), or can be a univalent alkyl group such as ethyl or pentyl or t-butyl etc., and satisfies the claimed requirement for formula (4) that Z1, Z2, and Z3, may be the same for claimed formula (4) (see [0081], [0082], [0086], [0087] of Koyama).  Koyama teaches in [0201] a curable photosensitive resin composition, and teaches that the unexposed portions of the photosensitive resin is removed during developing i.e., photosensitive resin composition is a negative resist composition. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        February 28, 2022.